         Case 1:20-cv-00408-SKO Document 20 Filed 02/23/21 Page 1 of 1


 1   DOWNEY BRAND LLP
     MATTHEW J. WEBER (Bar No. 227314)
 2   DAVID M. FOX (Bar No. 305147)
     3425 Brookside Road, Suite A
 3   Stockton, CA 95219-1757
     Telephone:   (209) 473-6450
 4   Facsimile:   (209) 473-6455
     mweber@downeybrand.com
 5   dfox@downeybrand.com

 6   Attorneys for Plaintiff
     TRI-DAM
 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10                                             FRESNO DIVISION

11

12   TRI-DAM,                                            Case No. 1:20-cv-00408-SKO

13                          Plaintiff,                   ORDER TO CONTINUE DEADLINE TO
                                                         COMPLETE NON-EXPERT DISCOVERY
14               v.
                                                         (Doc. 18.)
15   SCOTT FRAZIER,
                                                         Date Filed:        March 17, 2020
16                          Defendant.                   Trial Date:        November 30, 2021

17                                                       Judge:             Hon. Sheila K. Oberto

18

19
                 On February 22, 2021, the Parties filed a Stipulation to Continue Deadline to Complete
20
     Non-Expert Discovery (the “Stipulation”), seeking to continue the non-expert discovery deadline
21
     from February 26, 2021, to May 28, 2021. (Doc. 18.) Pursuant to the Stipulation, and for good
22
     cause shown, the Court GRANTS the parties’ request, and the non-expert discovery deadline is
23
     CONTINUED to May 28, 2021.                All other dates and deadlines shall remain as set in the
24
     Scheduling Order (Doc. 13).
25
     IT IS SO ORDERED.
26

27   Dated:           February 23, 2021                        /s/   Sheila K. Oberto           .
                                                            UNITED STATES MAGISTRATE JUDGE
28
     1699961v1                                          1
                                                      ORDER
